


110 HRES 996 IH: Expressing support for the second annual

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 996
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2008
			Mrs. Jones of Ohio
			 (for herself, Mr. Tiberi,
			 Mr. Becerra,
			 Mr. Bishop of Georgia,
			 Ms. Corrine Brown of Florida,
			 Ms. Clarke,
			 Mr. Davis of Illinois,
			 Mr. English of Pennsylvania,
			 Mr. Hinojosa,
			 Mr. Sam Johnson of Texas,
			 Mr. McNulty,
			 Ms. Moore of Wisconsin,
			 Mr. Payne,
			 Mr. Rangel,
			 Ms. Sutton,
			 Mrs. Biggert,
			 Mr. Blumenauer,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Emanuel, Mr.
			 Hastings of Florida, Ms. Eddie Bernice
			 Johnson of Texas, Mr.
			 McCotter, Mr. Meek of
			 Florida, Ms. Norton,
			 Mr. Pomeroy,
			 Ms. Schakowsky,
			 Mr. Thompson of Mississippi,
			 Ms. Watson,
			 Mr. Jefferson, and
			 Mr. Cooper) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Expressing support for the second annual
		  America Saves Week 2008 from February 24, 2008 through March 2,
		  2008.
	
	
		Whereas America Saves is a 7-year-old social marketing
			 campaign in which over 1,000 local, State, and national organizations have
			 motivated more than 100,000 people to enroll as American Savers
			 by making a commitment to save for a goal of their choice and to develop a plan
			 to achieve this goal;
		Whereas, with the national savings rate consistently
			 hovering around 0 for the past 6 years, America Saves is the call to action
			 that we must not spend all, but save some, of our incomes;
		Whereas the America Savings Education Council
			 (ASEC), a national coalition of public and private-sector
			 institutions founded in 1995, is committed to making saving and retirement
			 planning a priority for all Americans;
		Whereas the ASEC actively promotes the savings message
			 through its national award winning Choose-to-Save Campaign;
		Whereas, launched in 2001 with one city, Cleveland, Ohio,
			 America Saves has now 53 local, State and national campaigns, including
			 Philadelphia Saves, Utah Saves, San Diego Saves, New York State Saves, Texas
			 Saves, Kansas City Saves, Milwaukee Saves, Miami Saves, Tennessee Saves,
			 Silicon Valley—South Bay Saves, Military Saves, Youth Saves, Black America
			 Saves, Hispanic Saves, and America Saves through Homeownership;
		Whereas local activities are being organized in many
			 cities and localities around the country that encourage individuals to take
			 action such as opening a savings account for emergencies, participating in work
			 place retirement programs, or setting a goal such as homeownership and
			 establishing a savings account dedicated for that purpose;
		Whereas America Saves has over 500 financial institutions,
			 both banks and credit unions, providing no-fee or low-fee, low-opening-balance
			 savings accounts that allow small savers to achieve success;
		Whereas, as an example, America Saves has to date enrolled
			 8,700 American Savers in the area of Cleveland, Ohio, alone, over 10,000 of
			 them have saved or reduced debt by an estimated $8,300,000, which is on average
			 $600,000 per month;
		Whereas the lack of national savings is particularly
			 egregious as numerous homeowners face mortgage foreclosures in the wake of the
			 subprime crisis because most Americans do not have 1 month of
			 savings or liquid assets, let alone the recommended 6 months of savings or
			 liquid assets if they experience financial troubles;
		Whereas this second America Saves Week, February 24, 2008
			 to March 2, 2008, is being introduced as an annual event to focus all of us on
			 the need and opportunities for financial action; and
		Whereas the issue of making saving automatic and habitual
			 is a primary focus for this second America Saves Week: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of increasing the
			 savings rate and reducing consumer indebtedness in the United States through
			 effective social marketing campaigns;
			(2)supports the goals and ideals of America
			 Saves Week; and
			(3)encourages the
			 President to issue a proclamation calling upon the people of the United States
			 to participate in America Saves Week with appropriate activities.
			
